Community Counseling & Mediation Servs. v Chera (2018 NY Slip Op 08101)





Community Counseling & Mediation Servs. v Chera


2018 NY Slip Op 08101


Decided on November 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2018

Renwick, J.P., Tom, Webber, Kahn, Moulton, JJ.


7733 603997/06

[*1]Community Counseling & Mediation Services, Plaintiff-Appellant,
vRichard Chera, et al., Defendants, Long Island University, Defendant-Respondent.


Loanzon LLP, New York (Tristan C. Loanzon of counsel), for appellant.
Goldberg Weg & Markus PLLC, New York (Steven A. Weg of counsel), for respondent.

Judgment, Supreme Court, New York County (Debra A. James, J.), entered May 11, 2017, dismissing the complaint as against defendant Long Island University, unanimously affirmed.
Plaintiff has recovered compensatory damages associated with the installation of wastewater pipes in its leasehold against defendant Next Generation Chera, LLC. It has not demonstrated that the compensatory damages it seeks against defendant Long
Island University would be permitted under the rule against double recovery (see Derby v Prewitt , 12 NY2d 100, 107 [1962]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 27, 2018
CLERK